BARTCH, J.
This is an application for an alternative writ of prohibition, and is a proceeding original in this court. The object of the relator is to prohibit the assessor of Salt Lake county from assessing' certain property situate within that county, claiming that it should be assessed by the State Board of Equalization. Its contention is that the authority to assess or value the property in question, for the purposes of taxation, is lodged in that board by virtue of the amendment of section 2513; Rev. St. 1898. contained in Sess. Laws 1899, p. 102, c. 68. The section, as amended, reads: “All property and franchises owned by railroad, street railway, car, depot, telegraph and telephone companies in this State must be assessed by the State Board of Equalization as hereinafter provided. Other fran*480chises, if granted by the authorities of a county or city, must be assessed in the county or city within which they were granted; if granted by any other authority they must be assessed in the county in which the corporation, firms, or persons owning or holding them have their principal place of business.” As this section appears in the Bevised Statutes, it contains, after the words £' telephone companies, ’ ’ the words ‘£ operating in more than one county,” but does hot contain the word “depot.” As amended in chapter 68, p. 102, Sess. Laws 1899, it is literally a copy of section 12, c. 129, Sess. Laws 1896, and, if valid, it confers power upon the State Board of Equalization to assess all the property therein mentioned, whether situate or operated within one county, or in two or more counties. This the defendants admit, but, in doing so, they contend that, to the extent that the amended section attempts to confer power upon the State Board of Equalization to assess or value for taxation any property situate and operated wholly within one county, it is in conflict with section 11, art. 13, of the Constitution of this State, and to thát extent is inoperative and void. Section 11 reads: “ Until otherwise provided by law, there shall be a State Board of Equalization, consisting of the Governor, State Auditor, State Treasurer, Secretary of- State and Attorney-General; also, in each county óf this State, a county board of equalization, consisting of the board of county commissioners of said county. The duty of the State Board of Equalization shall be to adjust and equalize the valuation of the real and personal property among the several counties of the State. • The duty of the county board of equalization shall be to adjust and equalize the valuation of the real and personal property within their respective counties. Each board shall also perform such other duties as may be prescribed by law. ’ ’
*4821 *480As will be noticed, by this section of the Constitution there were created and established two boards of equalization, each to act, and discharge duties, inde*481pendent of the other. Each was designed to perform special and important functions. Both are creatures of the Constitution — of the sovereignty itself — and each is endowed with unlimited power to operate within a limited sphere. The powers and duties of the State Board are to “adjust and equalize the valuation” óf all property, for the purposes of taxation, “among the several counties of the State.” The powers and duties of county boards are to “adjust and equalize the valuation” of all property, for the purposes of taxation, ■“within their respective counties.” The territorial limits of the State Board, within which it may perform its functions, are coextensive with those of the State, while those of a county board are coextensive with those of the county, neither one of the boards having power to perform acts which will be an encroachment upon the domain of the other, or upon that of any other officer. This is so, notwithstanding that the State Board has power, if necessary for the purposes of equalization, either to raise or lower the total valuation of the property of any county fixed by the county board and assessor. Although it may do this, it can not, under any of the provisions of section 11 of the Constitution thus far considered, invade the province of a county board in an attempt to adjust and equalize valuations of property, wholly within one county, as between individuals. State v. Thomas, 16 Utah 86, 50 Pac. 615. Nor do any of these provisions empower the State Board to invade the province of an assessing officer to assess or value property, situate wholly within one county, for the purposes of taxation. If such power exists in that board, it exists by virtue of the amended section of the statute above quoted, which, the relator insists, is a valid exercise of legislative power, under the last sentence in section 11 of the Constitution, above quoted, where it is provided that “each board shall perform such other duties as may be prescribed by law.” 'The question, then, is, does this provision empower the *482Legislature to prescribe duties for that board other ■ than such as pertain to the adjustment and equalization. of the valuation of property, for revenue purposes,-■ among the several counties of the State? In other •words, was it the intention of the framers of the Constitution, by this last provision of the section, to confer power upon the Legislature to authorize the State Board to assess property situated and operated wholly within a single county, and thus extend the domain or sphere of that board as limited by the express provis- :■ ions immediately preceding? The intention Of the ■ framers .of the Constitution, whatever language . may have been employed to express it, must prevail. Such intention, after the adoption of the Constitution, by the people, became the will of the sovereignty expressed in the supreme law, and any legislative enactment which does not conform to such will is without force and void.

2


*483
3

*482In determining the question here presented, we must" not be unmindful of the fact that the assessment and collection of taxes, for the support of the government, are among the highest acts of supreme power. Where, therefore, the sovereignty itself prescribes- a system for the assessment of property for the purposes' of revenue, every branch of the government is bound by it. But in -the absence of such a system in the para- ' mount law, and of constitutional restraint, the Legislature has absolute power to adopt any means it sees fit for the purpose of assessing property to raise revenue -to defray the expenses of the government. • The power to tax property for governmental purposes is inherent in the State, and may be exercised by the Legislature, subject to constitutional restrictions. The Constitution does not confer such power upon the Legis- • lature, but imposes limitations and restrictions upon the inherent power, so as to effectuate the object and intentions of the framers of the Constitutions, and of the people who adopted it. In construing the supreme' law, the meaning of the framers must be ascer*483tained from the whole purview of the instrument, and, in construing a particular section, the court may refer to any other section or provision to ascertain what was the object, purpose, and intention of the Constitution makers in adopting such section. In a case like this the court will also consider the system of government in vogue prior to and at the time of the framing of the Constitution, and the political history of the country, and, out of the different constructions possible, will adopt and apply that which is most in accord with the genius of our institutions, the one most likely intended by the framers of the instrument. Texas & Pac. Ry, v. Inter-State Com., 162 U. S. 197, 218, 16 Sup. Ct 666, 40 L. Ed. 940.
4 One of the distinctive features of our republican form of government is the system of local self-government, whereby local governmental affairs are administered by local authorities, and not by agents of the general government. History shows that this system, which permits the people to control local affairs, has existed in this country since the inception of the government, and it will continue to exist so long as our American Union lasts, because it has become a principle in our framework of government, and an inseparable incident to the government itself. All our institutions were founded with a view to local self-government, and assume its continuance as one of the undoubted rights of the people. Cooley, Const. Lim. 207, Looking into the Constitutions of the several States and of the United States, it will readily be observed that the intention of the framers of those instruments was that the agencies by which power was to be exercised should be brought as close as possible to the subjects upon which the power was to operate. When the care exercised and means adopted are taken into consideration, the conclusion seems irresistible that the design was to bring the agencies and subjects into the closest possible proximity. The design of juxtaposition of agencies and subjects is clearly discernible by an- examination *484of our American constitutional law. It is, likewise, under the English system of government, from which, doubtless, our forefathers obtained the idea. In contradistinction to a purely monarchial form of government, where power is concentrated in one supreme ruler, our American system of government is opposed to centralization of power. The idea which permeates our whole system is that local authority shall manage and control local affairs. These are inalienable rights of the people, guaranteed by the Constitution of the United States, and can not be taken away. “Local self-government,” says Judge Cooley, “having always been a, part of the English and American systems, we shall look for its recognition in any such instrument. And, even if not expressly recognized, it is still to be understood that all these instruments are framed with its present existence and anticipated continuance in view.” Cooley, Const. Lim. 47. See, also, page 223, Id. The Constitution of this State, the same as of every other State, was framed with local self-government in view. History shows that the territory which is comprised within the boundaries of this Státe constituted, under the territorial form of government, a system of subdivisions, having been divided into counties, precincts, and other districts and municipalities. Each of these subdivisions had, under the general laws of the territory, a system of local self-government, whereby local affairs were controlled by local authorities elected by the people of the subdivision. This was so as to taxation, as well as to other subjects. When the Constitution was framed, the same system of subdivisions and local government was adopted, with, in some instances, closer adherence to local government, as where it is provided that all legal business arising in any county shall be tried in such county (article 8, see. 5), and where the Legislature is forbidden to “impose taxes for the purpose of any county, city, town or other municipal corporation, but may by law, vest in the corporate authorities thereof, respectively, the power to assess and *485collect' taxes for all purposes of sucia corporation.” Article 13, sec. 5. Here is indicated an intention to have local business transacted and local affairs managed and controlled by local authorities. And the term “assess,” as here employed, has a comprehensive meaning. It includes the valuation of property, as well as the levying of the rate of taxation. The spirit of local self-government which permeated the framers of the Constitution becomes yet more manifest when the provision of section 4, art. 11, that “the Legislature shall establish a system of county government, which shall be uniform throughout the State, and by general laws shall provide for precinct and township organizations, ’ ’ is considered. Here is an express provision of the fundamental law recognizing such government. The fact is that every provision of the Constitution relating to this important subject appears to manifest an intention to bring those through whom power is to be exercised as close as possible to the subjects upon whom the power is to operate — to preserve the right of local self-government to the people, and to restrict every encroachment upon such right. And, as has been seen, this is in harmony with history, with our American constitutional law, with our notions of decentralization of power, and with the spirit and genius of our institutions.
*4865 *485In the light of these considerations, the conclusion is inevitable that there- was no intention on «the part of the framers of the Constitution by the use, in the last sentence of section 11, art. 13, of the general words, “such other duties as may be prescribed by lay,” to confer power upon the Legislature to authorize the State Board of Equalization, a State agency with power over general State affairs, to invade the province of local officers and administer local affairs by assessing, for revenue purposes, property the situs and operation of which is wholly within one county. If the construction which the relator seeks to place upon that language of the Constitution were to be adopted, then there would *486seem to be no reason why the State Board, by legislative enactment, might not be authorized to also levy and collect the taxes upon property situate wholly within one county, or to perform any other local duties which the Legislature might see fit to impose upon the board. As will be noticed, this would clearly be in violation of section 5, art. 13, which directs the Legislature to vest in the corporate authorities the power to assess and collect taxes for local purposes. With power so vested, the corporate authorities, with the county board of equalization, constitute all the officers necessary to secure “a uniform and equal rate of assessment and taxation” in a county, agreeably to the provisions of section 3, art. 13, without any interference by the State Board. That the intention of the framers of the Constitution was to confine the duties of the State Board to adjusting and equalizing the valuation of taxable property among the several counties of the State, and to doing such things as are necessary or incidental to such adjustment and equalization, we entertain no doubt; and, to carry out such intention, it becomes the duty of the court to read the general words in the last sentence of section'll in the light of the previous words with which they are associated and which confer the power, and to so construe the language employed, in view of the conditions and considerations which confronted and actuated the framers of the instrument, as not to enlarge the powers conferred. It is a rule of statutory construction, which may be applied with equal force in constitutional construction, that the meaning' of general ’words will be restricted whenever it is found necessary to do so in order to carry out the intention of the lawmaking power. Under this rule the general words '“other duties,” used in the last sentence of the section, must be restrictéd to mean other duties of similar character with duties indicated in the previous provision to be performed by the State Board. The duties intended to be performed by that board are all such as pertain to the adjustment and equalization of the valuation -of *487taxable property among the several counties of the State, and the Legislature has no power to authorize that board to perform any acts which, are not in their character and nature calculated to effect such adjustment and equalization.
In United States v. Bevans, 3 Wheat. 336, 4 L. Ed. 404, a similar question of construction was before the Supreme Court of the United States. In that case the defendant was indicted, for the crime of murder, in the Circuit Court of the District of Massachusetts, and convicted of that crime. At the time the offense was committed the prisoner and the deceased were in the service of the United States, on board a ship of war, where the fatal act was committed. At the same time the ship was lying at anchor in the main channel of Boston Harbor. In the act under which the prisoner was tried it was, among other things, provided “that if any person nr persons, shall, within any fort, arsenal, dockyard, magazine, or in any other place, or district of country, under the sole and exclusive jurisdiction of the United States, commit the crime of willful murder, such person or persons, on being thereof convicted, shall suffer cfeath. ’ ’ If, in construing that statute, full effect had been given to the general words “or any other place, nr district of country, under the sole and exclusive jurisdiction of the United States, ’ ’ they would have included the offense charged, because it was committed on board a ship of war, and it was contended that a ship of war, on the deck of which the crime was perpetrated, was a .place within the sole and exclusive jurisdiction of the United States. But the court held that a murder committed on board a ship of war lying within the harbor of Boston was not cognizable in the Circuit Court for the District of Massachusetts, and, in construing ,the .statute, said: “The objects with which the word ‘place’ is associated are all in their nature fixed and territorial. A fort, an arsenal, a dockyard, .a magazine, are all of this character. "When the sentence proceeds with the words, ‘or in any other place or district of *488country under the sole and exclusive jurisdiction of the United States, ’ the conclusion seems irresistible that by the words ‘other place’ was intended another place of similar character with those previously enumerated.” Suth., Stat. Const., sections 262-266; Reiche v. Smythe, 13 Wall. 162, 20 L. Ed. 566; United States v. Freight Association, 166 U. S. 290, 17 Sup. Ct. 540, 41 L. Ed. 1007; Brewer v. Blougher, 14 Pet. 178, 198, 10 L. Ed. 408.
6 7 From the foregoing considerations it is clear that the Legislature has no power, under the Constitution, to authorize the State Board of Equalization to assess or value property, for the purposes of taxation, the situs and operation of which are wholly within one county. In so far as section 2513, Rev. St. 1898, Sess. Laws 1899, p. 102, c. 68, undertakes to confer such authority upon that board, it is in contravention of the Constitution, and is null and void. The Legislature however, as this court decided on previous occasions, has power to authorize the State Board to assess, for revenue purposes, property situate partly in one county and partly in another, or operated in two or more counties, because the assessment of such property may fairly be regarded as an act of adjusting and equalizing the valuation of property between different counties of the State. The views herein expressed are not opposed to, but are in harmony with, our former decisions, under the Constitution, on the subject of taxation. State v. Thomas, 16 Utah 86, 50 Pac. 615; Salt Lake County v. Board of Equalization, 18 Utah 172, 55 Pac. 378; Transit Co. v. Lynch, 18 Utah 378, 55 Pac. 639, 48 L. R. A. 790; Salt Lake City v. Armstrong, 15 Utah 472, 49 Pac. 641; State of Utah v. Armstrong, 19 Utah 117, 56 Pac. 1076; State v. City Council, 23 Utah 13, 64 Pac. 460; State v. Stanford, 24 Utah 148, 66 Pac. 1061.
The writ of prohibition must be denied, with costs. It is so ordered.
BASKIN, C. J., and McCARTY, J., concur.